Citation Nr: 1541044	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-04 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for a skin rash.

2.  Entitlement to an effective date prior to September 21, 2004, for compensation under 38 U.S.C.A. § 1151 for a skin rash.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for partial CN III nerve palsy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1971 to September 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal includes a paper claims file as well as documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  The VBMS file contains documents that are duplicative of the paper claims file.  The Virtual VA electronic claims file contains additional documents pertinent to the matters on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2015, the Veteran's representative filed a motion to change the venue of his Board hearing from a central office hearing in Washington, DC, to a videoconference hearing with the Board at his local RO.  The Board grants the Veteran's motion and remands the appeal to the AOJ, so that a videoconference hearing with the Board may be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a member of the Board.  Notify the Veteran and his representative of the date and time of the hearing and record such notification, and any subsequent related communications, in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




